United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2262
                                 ___________

Walter Garrett; Dorothy J. Garrett;      *
Ruby McDonald; Nausicca Brown, a         *
Minor Child,                             *
                                         * Appeal from the United States
             Appellants,                 * District Court for the
                                         * Eastern District of Missouri.
      v.                                 *
                                         *      [UNPUBLISHED]
L. Clarke, Sgt.; D. Epps, Sgt. # 144;    *
F. West, Maj. # 63,                      *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: March 22, 2001
                            Filed: March 27, 2001
                                ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Plaintiffs Walter Garrett, Dorothy Garrett, Ruby McDonald, and Nausicca
Brown appeal the district court’s1 adverse grant of summary judgment as to some
claims, and dismissal of other claims, in their 42 U.S.C. § 1983 action.



      1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
       After reviewing the record and the parties’ submissions on appeal, we conclude
that the district court’s order of dismissal and grant of summary judgment were correct;
the district court did not grant summary judgment prematurely; and plaintiffs’ other
arguments are unavailing.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-